Citation Nr: 1823125	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-27 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1983.  He died on February [REDACTED], 2010.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In March 2014, the Veteran provided testimony at a Central Office hearing before a Veterans Law Judge (VLJ) who has since retired.  VA regulations require that the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2017).  The appellant was notified of this requirement and offered the opportunity to request a new hearing, which she did.  In February 2018, the appellant testified in a Central Office hearing before the undersigned.  A transcript of each hearing is associated with the record.

In May 2015, the Board remanded this issue for additional development, which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board regrets further delay in this case, but finds that a remand is again required to ensure compliance with the Board's duty to assist the appellant in developing evidence to support her claim.

The Veteran's death certificate confirms the Veteran died on February [REDACTED], 2010 as a result of sudden cardiac death.  Other significant conditions contributing to the death but not resulting in the underlying cause of sudden cardiac death were hypertension and hyperlipidemia, as listed on the death certificate.  It was also noted that tobacco use had contributed to the cause of death.

As noted above, in February 2018, the appellant testified before the undersigned on the cause of her husband's death.  During her hearing, the appellant's representative contended that the medication the Veteran took, prior to separation, for his service-connected schizophrenia, was a secondary cause to the Veteran's sudden cardiac death.  In June 2016, he had also submitted numerous medical articles stating that antipsychotic medication taken for schizophrenia may contribute to cardiovascular disease. 

In April 2016, a VA examiner opined that the Veteran's sudden cardiac arrest was less likely than not proximately due to or the result of the Veteran's service-connected schizophrenia.  She also opined that schizophrenia was not the principal or contributory cause of his death; was not an immediate or underlying cause of death; and it had not contributed substantially or materially such that it combined to cause to cause death or that it aided or lent assistance to the production of death.  The examiner addressed the medical articles submitted by the appellant's representative and stated that despite the articles' findings of a potential link between coronary disease and schizophrenia, the Veteran's many non-psychiatric risk factors which included hypertension, smoking, hyperlipidemia, no exercise, and morbid obesity explained why he died from sudden cardiac death.  She stated that conventional medical wisdom on the non-psychiatric risk factors negated the need to look for any other explanation on why and how the Veteran passed.
The Board notes that the April 2016 VA examiner also addressed the Veteran's private physician records when forming her rationale.  However, as noted in the February 2018 hearing testimony, the examiner did not address whether the Veteran's schizophrenia medication could have contributed to his death, as noted by the articles submitted.  Thus, the April 2016 examination is found to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

Therefore, on remand, an addendum opinion is required addressing the medical articles, and whether there is a causal connection between the Veteran's schizophrenia medication and the issues that led to his sudden cardiac death.

The examiner is reminded that service connection for the cause of death on a secondary basis can be established if it shown that the veteran's disability which is the primary or contributory cause of death, is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a primary or contributory cause of death that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the April 2016 VA examiner for an addendum opinion.  If the same examiner is not available, the claims folder should be forwarded to another appropriate clinician.  

After review of the file, the examiner is asked to opine on whether the schizophrenia medication the Veteran took while on active duty, was an immediate or underlying cause of death; contributed substantially or materially; that that it combined to cause death or that it aided or lent assistance to the production of death; or that it increased (i.e. aggravated) a primary or contributory cause of death that is proximately due to or the result of the Veteran's service-connected schizophrenia.

In answering these questions, the examiner is asked to address the medical literature submitted by the appellant's representative in June 2016; the Veteran's service treatment record noting that the Veteran took antipsychotic medication, including Librium and Thorazine, for his service-connected schizophrenia; and the Veteran's VA treatment and private physician records showing that the Veteran had stopped taking medication for his schizophrenia after separation.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




